Citation Nr: 1714036	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction of the claim has been assumed by the RO in Philadelphia, Pennsylvania. In September 2015, this matter was remanded for further development by a different Veterans Law Judge; it has since been reassigned to the undersigned.
The Board notes that, following a Board remand, the Veteran's claim of entitlement to service connection for a left ankle disability was granted in an August 2016 rating decision. Because that decision represents a full grant of the benefit sought, the issue is no longer before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Additionally, following a Board remand, the RO issued a statement of the case (SOC) in August 2016 for the Veteran's claim of entitlement to service connection for hypertension. There is no indication that the Veteran filed a substantive appeal in response to the SOC (i.e., he did not perfect an appeal in that matter). Accordingly, the issue is not before the Board.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran underwent a VA examination in July 2016. The VA examiner opined that the Veteran does not have a current foot disability. The VA examiner stated that the Veteran has been seen at his local VA medical center (VAMC), but there is "no diagnosis of left foot problems[.]" The VA examiner also opined that "there is no diagnosis because there is no pathology to render a diagnosis." When elaborating on the discrepancy between the Veteran reporting pain in the medical history but there being no pain during the VA examination, the VA examiner stated "no diagnosis" as the sole explanation. 

The Board finds the July 2016 VA examination inadequate to adjudicate the claim because the VA examiner's opinion appears to rely on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). The Veteran was diagnosed with plantar fasciitis in April 2011, see Durham VAMC treatment records, yet the VA examiner stated there was no previous diagnosis. Additionally, the VA examiner's rationale that the Veteran does not have a diagnosis because there is no pathology is confusing and would need, at the very least, clarification. Likewise, having "no diagnosis" does not adequately explain the inconsistency between the Veteran's reported history of left foot pain during the pendency of this appeal and the absence of pain during the July 2016 VA examination. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). Because the July 2016 VA examination was inadequate, a new VA examination is necessary.

The most recent VA treatment records associated with the claims file are dated in August 2016. Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for service connection and VA records are constructively of record. Accordingly, updated VA treatment records must be sought on remand.

Lastly, the Board notes that the AOJ requested private treatment medical releases from the Veteran in November 2016 in compliance with the Board's September 2015 remand. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). At this time, it does not appear the Veteran has responded. No further action is necessary at this time.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's left foot from August 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his left foot are associated with the record.

2. After the above development is completed, the AOJ should arrange for an examination of the Veteran with a different examiner to determine the nature and likely cause of the Veteran's left foot disability. The Veteran's claims file (including Board remands) must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies should be completed. Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current left foot disability and any left foot disabilities present during the appeal period (from September 2010 to the present). In responding, the examiner is asked to specifically address the April 2011 diagnosis of plantar fasciitis. 

(b) For each diagnosed left foot disability, is it at least as likely as not (50% or better probability) that such disability began in or is otherwise related to the Veteran's military service? In responding, the examiner is asked to specifically address service treatment records from February 1986 noting complaints of injury to the left foot, a February 1983 report of swelling and discoloration in the left great toe, and a November 1986 report of medical history noting foot trouble.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



